Appeal from an order of Family Court, Livingston County (Alonzo, J.), entered March 6, 2002, which granted respondent’s objections to the December 2001 order of the Hearing Examiner, vacated that order and reinstated the December 2000 order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted respondent’s *1260objections to the December 2001 order of the Hearing Examiner, vacated that order, and reinstated the December 2000 order of the Hearing Examiner. Petitioner had moved to vacate the December 2000 order on the ground that it was procured through respondent’s alleged fraud and misrepresentation, and the court properly determined that the Hearing Examiner erred in granting petitioner’s motion. The record establishes that petitioner’s motion was based on evidence that petitioner had in her possession before the entry of the December 2000 order (see Matter of Carroll v Bene, 246 AD2d 649 [1998]; see also Summer v Summer, 233 AD2d 881 [1996], lv dismissed 89 NY2d 981 [1997]). Present — Wisner, J.P., Hurlbutt, Kehoe and Lawton, JJ.